On May 3, 1929, the defendant in error, Jessie E. Alexander, commenced an action in the court of common pleas against the plaintiff in error, The G.A. Boeckling Company, as defendant, to recover damages for personal injuries claimed to have been sustained by her while in the bathhouse of the plaintiff in error, located at Cedar Point. At the trial she recovered a verdict of $2,000, for which sum judgment *Page 306 
was rendered. The plaintiff in error asks that this judgment be reversed and that final judgment be rendered in its favor. Plaintiff in error will be referred to as the defendant and the defendant in error as the plaintiff.
On July 27, 1928, the plaintiff, her husband, their six year old daughter, four other children, and some adult friends, visited the summer resort of the defendant at Cedar Point. In the afternoon some of the party, including the children, went in bathing. Later in the afternoon the wind began to blow and a thunderstorm threatened. Becoming anxious about the children, with permission of the employees of defendant in charge thereof, plaintiff, who had not gone with the others, went through one of the aisles or passageways provided therefor in the bathhouse to go to one of the dressing rooms where she expected to find the children. She "was walking hurriedly" and tripped upon a step about four inches in height; the necessity for the step being that the floor of the aisle was not level throughout its length. Although she says she did not notice it, nevertheless the fact is that there was a lighted 100-watt incandescent bulb directly above the step. There is no evidence tending to show that the floor of the aisle was improperly laid, or that the step had been negligently constructed or was in any way defective. Counsel for plaintiff in their brief say "it is true that there was a light directly above this step, but its rays tended to divert her attention from the danger below to the brightness above. No warning of any nature whatsoever was given to the plaintiff — the defendant took no precautions to safeguard her life and limb except through the installation of this misleading and deceiving electric light — and she was left unknowing to learn for the first time of the perilous condition through the sorrow of her injuries." In her petition plaintiff says that "said bathhouse and the various portions thereof, including said passageway, were *Page 307 
extremely dark." The evidence apparently dispelled the darkness and changed the claim of negligence to one of too much light. We are not able to find that the defendant was in any respect negligent or responsible for the injuries sustained by plaintiff.
The judgment is therefore reversed and final judgment is entered for plaintiff in error.
Judgment reversed and judgment for plaintiff in error.
RICHARDS and WILLIAMS, JJ., concur.